Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 3 de junio de 1917 once personas condueñas de nueve vigésimas.partes de la hacienda “Carmen,” situada en Salinas, comparecieron ante el notario público José Tons Soto, por medio de apoderado, y arrendaron sus condominios a Charles ,L. Crehore por término de diez y siete años. Pre-sentada la escritura en el registro, el registrador denegó su inscripción en cnanto a los condominios pertenecientes a dos de los condueños, a saber: Federico y Elena Antoni Anto-netti que inscribieron su derecho originalmente “a virtud de expediente posesorio tramitado en la Corte Municipal de Salinas, siendo el estado civil de ambos el de casados, por no comparecer ahora sus respectivos consortes a prestar el debido consentimiento.” La nota del registrador, que es de *848fecha agosto 30, 1917, abarca otros extremos, pero sólo el expresado fue objeto de este recurso según se consignó en el escrito interponiéndolo de 23 de agosto de 1917.
El registrador en su escrito de septiembre 16, 1917, cita en apoyo de su negativa el caso de Delgado v. Registrador, 22 D. P. R. 125 y el recurrente sostiene en su alegato de 9 de octubre, 1917, que la jurisprudencia invocada por el regis-trador no es aplicable porque si bien consta del registro que al inscribir su derecho Federico y Elena Antoni Antonetti eran casados, también consta del mismo que lo adquirieron por herencia, tratándose en tal virtud nó de bienes ganan-ciales, sino privativos.
Según consta de una certificación expedida por el regis-trador, los indicados condueños inscribieron sus condominios en el registro, siendo casados, a virtud de un expediente pose-sorio en cuyo escrito inicial se consignó que los habían adqui-rido a título de herencia. Tal manifestación hecha en un expediente de tal clase, no es bastante para destruir la pre-sunción de gananciales que tienen los bienes adquiridos por cualquiera de los cónyuges en constante matrimonio, de acuerdo con la ley y la repetida jurisprudencia de esta corte.
En el caso de Besprés v. El Registrador, 14 D. P. R. 621, la corte, por medio de su presidente Quiñones, dijo: “* * * con arreglo al artículo 1322 del Código Civil vigente, ‘se reputan gananciales todos los bienes del matrimonio, mien-tras no se pruebe que pertenecen privativamente al marido o a la mujer’; y * * * no pudiendo estimarse como prueba concluyente del título de adquisición de unos inmuebles las declaraciones hechas por uno de los cónyuges en un infor-mativo posesorio en perjuicio de los derechos que sobre dichos bienes pueden asistirle al otro cónyuge que no tuvo inter-vención en el informativo; mientras no se pruebe de una manera fehaciente la efectividad de dicho título debe estarse» al precepto del artículo citado del código y estimarse por consiguiente de la sociedad conyugal los bienes inscritos a virtud del expresado informativo.”
*849Igual doctrina se sostuvo en el caso de Boscio v. El Registrador, 14 D. P. R. 624 y se ratificó en el de Delgado, supra. En este ultimo caso, la corte, por medio del Juez Asociado Wolf, se expresó así: “El objeto del procedimiento (expe-diente posesorio) es sencillamente el de acreditar el título posesorio del peticionario. La presunción de que los bienes adquiridos durante el matrimonio son gananciales no puede ser contradicha en un procedimiento en el cual no es parte la esposa y en el que el fin manifiesto es establecer la pose-sión. Dicha, posesión puede ser declarada a favor de uno u otro de los esposos, bien que los bienes sean gananciales o privativos. La jurisdicción del juez no va más allá de la declaración del título posesorio. La acción de un peticionario en lo que respecta a los derechos del otro esposo constituye res inter alios acta y no puede tener efecto obligatorio.” Delgado v. Registrador, 22 D. P. R. 125, 127.
Por virtud de todo lo expuesto es necesario concluir que del registro no consta de modo decisivo que los condominios arrendados por Federico y Elena Antoni Antonetti les perte-nezcan exclusivamente. Tal como se verificó la inscripción, dejó subsistente la presunción de que dichos bienes son ga-nanciales y siendo esto así estuvo justificado el registrador al negarse a inscribir el contrato de arrendamiento por tér-mino de diez y siete años por ellos celebrado sin el consen-timiento expreso de sus respectivos consortes-. Véase el párrafo último del artículo 159 del Código Civil revisado y la decisión dé esta corte en R. Fabián & Cía. v. Registrador de San Juan, 22 D. P. R. 801.
Debe confirmarse la nota recurrida en la parte en que lo ha sido.

Confirmada la nota recurrida en la parte en ,qu.e lo ha sido.

Jueces concurrentes: Sres. Asociados Wolf y Plutchison.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.